Citation Nr: 0425149	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a chronic acquired psychiatric disorder to 
include an adjustment disorder.  



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which established 
service connection for Hepatitis B; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for a chronic acquired psychiatric disorder to include an 
adjustment disorder.  In December 2001, the veteran was 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.  In July 2002, the Board determined that the issue of the 
veteran's entitlement to service connection for a chronic 
acquired psychiatric disorder required additional development 
of the record.  In August 2002, the Board denied a 
compensable evaluation for the veteran's Hepatitis B.  

In January 2003, the vet was informed that the Veterans Law 
Judge who had conducted his December 2001 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In February 2003, the veteran informed the Board that 
he wished an additional hearing before a Veterans Law Judge 
sitting at the RO.  In May 2003, the Board remanded the issue 
of service connection for a chronic acquired psychiatric 
disorder to the RO so that the veteran could be afforded the 
requested hearing.  

In July 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In March 
2004, the Board remanded the veteran's claim to the RO for 
additional action.  The veteran has represented himself 
throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  



REMAND

The Board observes that its March 2004 remand instructions 
directed that the RO was to request that (1) the veteran 
submit lay statement affidavits about his VA treatment in 
1986 and (2) all available VA clinical documentation be 
forwarded for incorporation into the record.  The RO has not 
undertaken the request action.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, information in the claims folder indicates that 
the veteran failed to report for an examination that was 
scheduled pursuant to the Board's March 2004 remand.  The 
veteran was informed by RO letter of March 2004 that it had 
asked the VA medical facility nearest him to schedule an 
examination and notify him of the date.  The VA facility was 
instructed that if the veteran failed to report for the 
examination, it was to provide a copy of the exam 
notification latter.  This was not done.  

Accordingly, this case is REMANDED for the following action:  

1.  Ask the veteran whether there exists 
any VA or private medical records related 
to his psychiatric disability that are 
not currently in the claims folder.  If 
so, obtain and associate them with the 
claims folder.  If signed release forms 
are needed to obtain any such private 
medical records directly, ask the veteran 
whether he would be willing to execute 
such forms.  If not, ask the veteran to 
provide the relevant records himself.  

2.  The RO should request that the 
veteran submit affidavits that attest to 
his VA treatment in 1986.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran, including that provided at 
the Phoenix, Arizona, VA medical facility 
in 1986 and not already of record, for 
incorporation into the record.  

4.  Provide a copy of the letter sent to 
the veteran notifying him of the most 
recently scheduled VA examination for 
which he failed to report.  If this 
letter is unavailable or was never sent, 
then the RO should schedule the veteran 
for VA compensation examination in order 
to determine the current nature and 
severity of his acquired psychiatric 
disability.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disability had its 
onset during active service; is 
etiologically related to his in-service 
psychiatric complaints and/or diagnoses; 
is etiologically related to or increased 
in severity beyond its natural 
progression as the result of his service-
connected Hepatitis B; or is in any other 
way causally related to his wartime 
service?  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  The RO 
should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include an 
adjustment disorder.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of  1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


